19-01360-scc      Doc 7     Filed 10/31/19 Entered 10/31/19 22:45:23         Main Document
                                          Pg 1 of 3



  UNITED STATES BANKRUPTCY COURT
  SOUTHERN DISTRICT OF NEW YORK


   In re:                                                  Chapter 15

   PERFORADORA ORO NEGRO, S. DE R.L. DE                    Case No. 18-11094 (SCC)
   C.V., et al.                                            (Jointly Administered)

   Debtors in a Foreign Proceeding.


   FERNANDO PEREZ-CORREA IN HIS                            Adv. Pro. No. 19-01360(SCC)
   CAPACITY AS FOREIGN REPRESENTATIVE
   OF PERFORADORA ORO NEGRO, S. DE R.L.
   DE C.V.; JOSE ANTONIO CAÑEDO-WHITE;
   CARLOS
   WILLIAMSON-NASI; GONZALO GILWHITE;
   AND MIGUEL ANGEL VILLEGAS-VARGAS

                                   Plaintiff,

                            -against-

   ASIA RESEARCH AND CAPITAL
   MANAGEMENT LTD.; GHL INVESTMENTS
   (EUROPE) LTD.; ORO
   NEGRO PRIMUS PTE., LTD.; ORO NEGRO
   LAURUS PTE., LTD.; ORO NEGRO FORTIUS
   PTE., LTD.; ORO NEGRO DECUS PTE., LTD.;
   ORO NEGRO IMPETUS PTE., LTD.; SHIP
   FINANCE INTERNATIONAL LTD.; and DOES
   1-100

                                   Defendants.


                      DECLARATION OF WILLIAM A. CLAREMAN
                     IN SUPPORT OF BONDHOLDER DEFENDANTS’
                         MOTION TO DISMISS THE COMPLAINT

            I, William A. Clareman, declare and state as follows:

                          I am a member of the law firm of Paul, Weiss, Rifkind, Wharton &

  Garrison LLP (“Paul, Weiss”), an international law firm with its principal offices at 1285

                                                 1
19-01360-scc      Doc 7       Filed 10/31/19 Entered 10/31/19 22:45:23                      Main Document
                                            Pg 2 of 3



  Avenue of the Americas, New York, New York 10019, counsel for Asia Research and

  Capital Management Ltd. (“ARCM”), GHL Investments (Europe) Ltd. (“GHL”), and

  Ship Finance International Ltd. (“SFIL”) (collectively, the “Bondholder Defendants”) in

  the above-captioned case.

                            I respectfully submit this declaration (“Declaration”) in support of

  the Bondholder Defendants’ Motion to Dismiss the Complaint (the “Motion to Dismiss”)

  filed substantially contemporaneously herewith. 1

                            Attached as Exhibit 1 is a true and correct copy of the Amended

  and Restated Bond Agreement between Oro Negro Drilling Pte. Ltd., as Issuer, and

  Nordic Trustee ASA, as Bond Trustee on behalf of the holders of the 7.50% Oro Negro

  Drilling Pte. Ltd. Senior Secured Bond Issue 2014/2019 (the “Amended Bond

  Agreement”).

                            Attached as Exhibit 2 is a true and correct copy of the sworn

  affidavit of Alonso Del Val Echeverria, submitted as a plea bargain request to Mexican

  prosecutors as dated on August 22, 2019, and attached as Exhibit 2-T is a certified

  translation of the same.

                            Attached as Exhibit 3 is a true and correct copy of an interview

  given by Alonso Del Val Echeverria to the Mexican authorities, and attached as Exhibit

  3-T is a certified translation of the same.



  I certify under penalty of perjury that the foregoing is true and correct.




  1
      Capitalized terms not defined herein have the definition set forth in the Motion to Dismiss.
                                                       2
19-01360-scc   Doc 7   Filed 10/31/19 Entered 10/31/19 22:45:23   Main Document
                                     Pg 3 of 3



  Dated: October 31, 2019                     /s/ William A. Clareman
  New York, New York                        William A. Clareman
                                            PAUL, WEISS, RIFKIND, WHARTON &
                                            GARRISON LLP
                                            1285 Avenue of the Americas
                                            New York, NY 10019
                                            Telephone: (212) 373-3000
                                            Facsimile: (212) 757-3990
                                            wclareman@paulweiss.com




                                        3
